On motion of appellant to amend :
Buchanan, J.
The counsel of appellant has moved this court to allow him to alter the record, by inserting another obligor in the appeal bonds.
The order for ajjpeal is in the following words :
“ Crawford and Husband v. M. D. C. Cain et al., No. 5165 — M. D. C. Cain v. Crawford et al., No. 5300 — Cumulated with the above.
“ In District Court, parish of Caddo, comes M. D. C. Alexander, in her own right, and as administratrix and executrix, &c., and prays the court for an order granting a suspensive and devolutive appeal in these two cases, returnable to the next term of the Supreme Court, to be holden at Monroe, on the 2d Monday of July next. She prays the court to fix the bond required for devolutive appeal, and that for the suspensive, it be fixed according to law.”
Two appeal bonds follow this entry in the transcript; one purporting to be furnished in suit No. 5165, and the other in suit No. 5300.
They both commence as follows :
“ Know all men by these presents, that we, H. B. C. Alexander, executrix, as principal, and W. M. Fulsom, as security, are held and firmly bound,” &c.
This application cannot be entertained. It is very clear that the copy of these bonds in the transcript, here in Monroe, cannot be changed, while the original, on file in the Clerk’s office of the District Court in Caddo, are unchanged. It is equally clear, that the liability of the surety for appeal is to be determined by the bond which he has signed, and cannot be extended and increased without his *709consent. It may be, that he was willing to become bound as surety for an executrix, with a recourse over against the succession administered by the executrix; but would be unwilling to bind himself for the same person in her individual capacity.
Again, supposing the surety to be willing that the proposed alteration should be made, it cannot be done without the consent of the appellee; and we have the strongest presumption against such consent, in the fact that a motion to dismiss the appeal, for the want of proper parties, among other grounds, was filed before this application was made. Percy v. Millaudon, 6 La. 586.
It is alleged by the mover, and the allegation is supported by affidavit, that the omission of Mrs. Alexander, in her individual capacity, as obligor in the appeal bonds, is attributable to the Olerk of the District Court, to whom the filling up of the blanks in the printed bonds, was entrusted by appellant’s counsel.
In this, the Clerk must be regarded as not acting in his official capacity, but as the mere agent or scribe of the appellant. 2 An. 452 ; ib. 902.
Motion refused.